DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is made non-final.  Claims 1-27 are pending and rejected.

Objection/s to the Specification
The title of the invention, “WATERTIGHT CONTAINER SYSTEMS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “DISPLAY DEVICE IN A WATERTIGHT CONTAINER.”

Claim Objections
Claims 21-27 objected to because of the following informalities:  “wirelessly transmitted” and “wireless transmission” in claim 21.  “Wireless transmission” are terms of art (see https://en.wikipedia.org/wiki/Wireless_transmission, https://en.wikipedia.org/wiki/Wireless, https://en.wikipedia.org/wiki/Wireless_power_transfer) used in telecommunication to indicate the transfer of information between two or more points that do not use an electrical conductor as a medium.  Wireless transmission occurs over the spectrum outside of visible light (see the above Wikipedia references).  The term wireless transmission is not used in the art to indicate image projection or transmission.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image origination areas” in claims 1-20 and “transmission areas” in claims 21-27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim limitation “transmission areas” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The claim 21 recites “a plurality of transmission areas… for wirelessly transmitting to at least some of the transparent panels” and “the computer memory comprises a program having machine readable instructions that, when effected by the processor, cause at least one of the transmission areas to send a wireless transmission to the transparent display.”  On the other hand, the specification and the drawings only describe “[t]he processor 149 is in data communication with the projector 130, the computer memory 142, the at 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7, which indirectly depends on clam 7, recites “at least one passage allows fluid to freely flow between the outer and inner portions of the watertight cavity.”  The above limitation broadens the scope of the claim 1 by rendering the watertight cavity no longer being watertight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20110002038 A1) in view of Jacobs (US 20070188877 A1).
Regarding claims 1, 11, 12, and 17, Wang teaches a display system (Fig. 1-10), comprising: a cavity (enclosed by 13) having a floor (small square at 11), an upper end (large square at 14), and an upwardly-extending central axis passing through the floor (Fig. 1, 2, 4-8, and 10); a transparent display having a plurality of transparent panels (13; [0010], [0013]), the 
Wang does not explicitly teach the cavity being watertight.
Jacobs teaches an optical element being a container having a watertight cavity used in a projection device (Fig. 4D and 5; [0024]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wang with Jacobs; because it allows meeting a set of design objectives ([0023], Jacobs).
Regarding claim 2, Wang, as modified by Jacobs, further teaches the plurality of image origination areas (21) are located radially inside the transparent display second end (at 14; Fig. 4).

Regarding claim 4, Wang, as modified by Jacobs, further teaches the transparent panels abut one another and the transparent display is frusto-pyramidal (Fig. 1, 2, 4-8, and 10).
Regarding claim 5, Wang, as modified by Jacobs, further teaches the floor (small square of space enclosed by 13) being selectively positionable adjacent the image origination areas (21).  
Neither Wang nor Jacobs explicitly teaches the image data being provided on the transparent display only when the floor is positioned adjacent the image origination areas.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skill in the art at the time of the invention that the image data being provided on the transparent display only when the floor is positioned adjacent the image origination areas.
Regarding claims 18 and 20, the combination of Wang and Jacobs consequently results the fluid in the watertight cavity (Fig. 4D of Jacobs), and wherein the plurality of transparent panels (13 of Wang corresponding to 445 of Jacobs) form a fluid boundary of the watertight cavity.
Regarding claim 19, Wang, as modified by Jacobs, further teaches the upper end of the watertight cavity being open (Fig. 2).

Claims 6-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jacobs and in further view of Hsieh (US 20120120353 A1).
Regarding claims 6 and 13, neither Wang nor Jacobs explicitly teaches the at least one external wall radially outside the transparent display, the at least one external wall defining an exterior perimeter.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wang and Jacobs with Hsieh; because it prevents interference with the display device.
Regarding claim 7, the combination of Wang, Jacobs and Hsieh consequently results in the exterior perimeter (12b-e of Hsieh) defines an outer portion of the cavity (Fig. 1 of Hsieh); the transparent display (13 of Wang; 445 of Jacobs) defines an inner portion of the watertight cavity (Fig. 4D of Jacobs); 
Neither Wang, Jacobs nor Hsieh, in embodiment of Fig. 4D, teaches at least one passage allows fluid to freely flow between the outer and inner portions of the watertight cavity.
Jacobs teaches a bottle shape container in Fig. 4A-4C, which has at least one passage allows fluid to freely flow between the outer and inner portions of the watertight cavity (Fig. 4A-4D, 5; [0022], [0032], [0033]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Wang, Jacobs nor Hsieh such that there is at least one passage allowing fluid to freely flow between the outer and inner portions of the watertight cavity; because it is allows achieving at least a design objective.
Regarding claim 8, Wang, as modified by Jacobs and Hsieh, further teaches the floor (small square of space enclosed by 13) being selectively positionable adjacent the image origination areas (21).  
Neither Wang nor Jacobs explicitly teaches the image data being provided on the transparent display only when the floor is positioned adjacent the image origination areas.

Regarding claim 9, Wang, as modified by Jacobs and Hsieh, further teaches the plurality of image origination areas (21) are located radially inside the transparent display second end (at 14; Fig. 4).
Regarding claim 10, neither Wang, Jacobs nor Hsieh, in embodiment of Fig. 4D, teaches the exterior perimeter and the floor define at least part of a container selected from the group consisting of a drinking glass and a bottle.
Hsieh teaches the optical element being a bottle in Fig. 4C (Fig. 4C; [0022]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Wang, Jacobs nor Hsieh such that optical element being a bottle; because it is allows achieving at least a design objective.
Regarding claim 14, the combination of Wang, Jacobs and Hsieh consequently results in fluid (420 of Jacobs) in the watertight cavity (Fig. 4D of Jacobs), and wherein: the plurality of transparent panels (445 of Jacobs) form a fluid boundary of the watertight cavity (Fig. 4D of Jacobs); and an area between the at least one external wall (12b-e of Hsieh) and the plurality of transparent panels (corresponding to 11a-d of Hsieh) is devoid of the fluid (Fig. 1 of Hsieh).
Regarding claim 15, neither Wang, Jacobs nor Hsieh, in embodiment of Fig. 4D, teaches the exterior perimeter and the floor define at least part of a drinking glass or a bottle.
Jacobs teaches the optical element being a bottle, i.e, drinking container made out of glass, in Fig. 4C (Fig. 4C; [0022]).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jacobs and in further view of Schnuckle (US 20080034627 A1).
Regarding claim 16, neither Wang nor Jacobs teaches the plurality of image origination areas are housed in a coaster.
Schnuckle teaches the coaster (1130) providing light to the fluid container ([0071]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Wang and Jacobs with Schnuckle; because it provides a switching mechanism.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zapanta (US 20170322513 A1) in view of Jacobs (US 20070188877 A1)
Regarding claim 21, Zapanta teaches a display system (Fig. 12-14P), comprising: a cavity (enclosed by 1200a-b) having a floor (small square of the frusto-pyramid) and an upper end (large square of the frusto-pyramid); a transparent display having a plurality of transparent panels (1200a-b; [0007]-[0008]) spaced about a central axis (Fig. 12-14P), the transparent panels each having a first end relatively near the floor and a second end relatively near the upper end, the transparent panel first ends collectively defining a first end of the transparent display, the transparent panel second ends collectively defining a second end of the transparent display, each transparent panel first end being relatively near the central axis, each transparent panel second end being relatively distant to the central axis (Fig. 12-14P), the watertight cavity extending 
Zapanta does not explicitly teach the cavity being watertight.
Jacobs teaches an optical element being a container having a watertight cavity used in a projection device (Fig. 4D and 5; [0024]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Zapanta with Jacobs; because it allows meeting a set of design objectives ([0023], Jacobs).
Regarding claim 22, Zapanta, as modified by Jacobs, further teaches the plurality of transmission areas corresponds to the plurality of transparent panels such that each of the transparent panels corresponds to a respective transmission area; and the program has machine readable instructions that, when effected by the processor, cause each of the transmission areas to send a wireless transmission to a respective transparent panel (Fig. 12-14P).
Regarding claim 23, Zapanta, as modified by Jacobs, further teaches the ,  is a static transmission ([0054]).
Regarding claim 24, Zapanta, as modified by Jacobs, further teaches the wireless transmission is a sequential transmission ([0009], [0073]).

Regarding claim 26, Zapanta, as modified by Jacobs, further teaches the computer memory is a distributed computer memory ([0073]).
Regarding claim 27, Zapanta, as modified by Jacobs, further teaches the processor is a distributed processor ([0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882